By the Court.
A man who takes cattle to pasture is bound to use reasonable and ordinary care to protect them from injury.
■ If a plaintiff contends that his cattle are injured by the negligence of the agistor, the burden of proof is upon him to show such negligence. In the case at bar, therefore, the court rightly ruled that, under the plaintiff’s second count, this burden was upon her. The instructions requested by her are in contradiction of this rule, and were rightly refused.

Exceptions overruled.